Citation Nr: 1741197	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-30 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to September 29, 2014, for posttraumatic stress disorder (PTSD) with major depressive disorder and with panic disorder without agoraphobia.

2.  Entitlement to an initial rating in excess of 70 percent since September 29, 2014, for PTSD with major depressive disorder and with panic disorder without agoraphobia.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Cherry, Counsel 


INTRODUCTION

The Veteran had active service from September 1997 to June 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, in which the RO granted service connection for PTSD with major depressive disorder and with panic disorder without agoraphobia and assigned a 30 percent disability rating effective January 11, 2011.

In an October 2014 rating decision, the RO granted an increased disability rating of 70 percent for the service-connected psychiatric disorder, effective September 29, 2014.  As the increased disability rating is not the maximum rating available for this disability, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35   (1993).

In a November 2012 notice of disagreement, the Veteran raised the issue of entitlement to TDIU.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the claim for TDIU is a component of the claim for higher ratings for the service-connected disability on appeal.  Thus, the Board has taken jurisdiction of this issue.  Based on the decision below, the Veteran is not prejudiced by the Board's initial adjudication of this claim.  Bernard v. Brown, 4 Vet. App. 384 (1993).

 In light of the above, the issues are as stated on the first page of this decision.

In March 2015, the Veteran withdrew his request for a Board hearing.  Therefore, no further development with regard to a hearing is necessary.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether from January 11, 2011, to September 29, 2014, the PTSD with major depressive disorder and with panic disorder without agoraphobia was manifested by an occupational and social impairment with deficiencies in most areas due to occasional suicidal ideation; near-constant panic attacks that affect his ability to function independently, appropriately, and effectively; impaired impulse control; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to maintain and establish effective relationships.

2.  The weight of evidence is against a finding that PTSD with major depressive disorder and with panic disorder without agoraphobia has been manifested by a total occupational and social impairment at any time during the appeal period.

3.  Since January 11, 2011, the Veteran has been service-connected for PTSD with major depressive disorder and with panic disorder without agoraphobia, rated as 70 percent disabling; lumbar strain, rated as 40 percent disabling; and a scar, rated as zero percent disabling.  These service-connected disabilities have been rated as 80 percent disabling during this time period.

4.  The weight of evidence shows that the Veteran's service-connected psychiatric disorder and lumbar strain have rendered him unemployable from performing substantially gainful employment that is consistent with his education and occupational experience since January 11, 2011.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 70 percent rating for PTSD with major depressive disorder and with panic disorder without agoraphobia from January 11, 2011, to September 29, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9434-9411 (2016).
2.  PTSD with major depressive disorder and with panic disorder without agoraphobia has not met the criteria for an initial disability rating greater than 70 percent at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9434-9411.

3.  Since January 11, 2011, the criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

As for the TDIU claim, in light of the decision below, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

As for the increased rating claims, VA's duty to notify was satisfied by letters in February and May 2011, December 2012, and August 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all available relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations in February 2011 and September 2014, with regard to his psychiatric disorder.

Accordingly, the Board will address the merits of the claims.

Initial ratings for PTSD with major depressive disorder and with panic disorder without agoraphobia

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

For issues involving the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case with respect to the Veteran's claim for an initial increased rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

PTSD and major depressive disorder are evaluated under the general rating formula for mental disorders.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434.
A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.
 
A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM -IV and replaced them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  The RO did not certify the case to the Board until March 2015 and as such, these claims are governed by DSM-V.  

Global assessment of functioning scores were removed from the DSM-V.  The regulation change, however, does not remove global assessment of functioning scores from the record.  These scores are still evidence that has to be considered and weighed.  VA Adjudication Procedure Manual M21-1, Part III.iv.3.A.6.e; VA Adjudication Procedure Manual M21-1, Part III.iv.4.H.1.k.
 
Global assessment of functioning scores are assigned based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing the DSM-IV, p. 32).  

Global assessment of functioning scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  See 38 C.F.R. § 4.130 (2014) (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).


Analysis

In the October 2012 rating decision, the RO granted service connection for PTSD with major depressive disorder and with panic disorder without agoraphobia and assigned a 30 percent disability rating effective January 11, 2011 under Diagnostic Code 9434-9411 (major depressive disorder and PTSD).  In the October 2014 rating decision, the RO granted an increased disability rating of 70 percent for the service-connected psychiatric disorder, effective September 29, 2014.

As for the period from January 11, 2011, to September 29, 2014, the Veteran argues that he has several symptoms meeting the criteria for a 70 percent disability rating. In an October 2013 VA Form 9, he asserted that he has almost daily panic attacks and occasional suicidal ideation.  

Though the Veteran reported almost daily panic attacks, the February 2011 VA examination report reflects that the near-continuous panic attacks did not affect the ability to function independently.  The examiner noted that the Veteran was able to independently go grocery shopping and go to the library despite having panic attacks manifested by accelerated heart rate, tightness in chest, shaking, sweating, nausea, feelings of losing control and going crazy, fear of dying, paresthesias, and hot flashes.  Despite the ability to function independently, the examiner also stated that it is more likely than not that the frequent panic attacks will prevent him from successfully performing a job.  Thus, the evidence is in equipoise as to whether the psychiatric disorder was manifested by a near-continuous panic disorder affecting the ability to function independently, appropriately, and effectively.  

A January 2011 Vet Center record and a February 2011 VA treatment record reflect that there was no suicidal ideation.  Similarly, suicidal ideation was absent at the February 2011 VA examination.  The Veteran is competent to report his occasional suicidal ideation, and the Board finds him credible.  Therefore, the evidence is in equipoise as to whether the psychiatric disorder was manifested by occasional suicidal ideation.

As for impaired impulse control, the February 2011 VA examiner noted that the PTSD was manifested by irritability and that the Veteran had a history of violent behavior described as bar fights.  The January 2011 Vet Center treatment record and the February 2011 VA examination report reveal that the Veteran reported homicidal ideation towards his niece's boyfriend   The Veteran, however, denied any homicidal plans.  In particular, at the VA examination, the Veteran identified protective factors including his belief that the niece's boyfriend "isn't worth" killing and the fact that he does not have access to that boyfriend because the boyfriend is in jail.  In light of the history of bar fights, the evidence is in equipoise as to whether the psychiatric disorder was manifested by impaired impulse control such as unprovoked irritability with periods of violence.

As for difficulty adapting to stressful circumstances (including work or a worklike setting) and an inability to establish and maintain effective relationships, the February 2011 VA examiner noted that the Veteran reported a history of unsuccessful social relationships due to being separated from his wife, having a difficult time maintaining a job as demonstrated by having had six different jobs, having a difficult time interacting with strangers, decreased social interactions unless interacting with old friends, and being unemployed the past two years.  The examiner noted that the Veteran was endorsing numerous symptoms that make it more likely than not a challenge for successful employment at this time.  The examiner noted that the Veteran identified feelings of depression and decreased motivation to leave his home and that he reported feelings of suspiciousness in regards to being followed when he does leave his home.  The examiner stated that the Veteran had decreased interest in interpersonal relationships that may prevent him from establishing positive relationships within the work setting.  The examiner added that the Veteran is unable to establish and maintain effective work, school, and social relationships because of his difficulty interacting with strangers.  In light of these findings, the evidence is in equipoise as to whether the psychiatric disorder was manifested by difficulty adapting to stressful circumstances (including work or a worklike setting) and an inability to establish and maintain effective relationships.

The February 2011 VA examiner stated that the best description of the Veteran's current psychiatric impairment is occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks though generally the person is functioning satisfactorily with routine behavior, self-care, and normal conversation.  Nonetheless, that examiner assigned a Global Assessment of Functioning (GAF) score of 50 for impairment, which is indicative of serious symptoms or any serious impairment in social, occupational or school functioning.

There is no evidence of any of the following: obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; or neglect of personal appearance and hygiene.  The Vet Center and VA treatment records and the February 2011 VA examination report revealed no evidence of these symptoms.

In light of the conflicting evidence, the evidence is in equipoise as to whether from January 11, 2011, to September 29, 2014, PTSD with major depressive disorder and with panic disorder without agoraphobia was manifested by an occupational and social impairment with deficiencies in most areas due to occasional suicidal ideation; near-constant panic attacks that affect his ability to function independently, appropriately, and effectively; impaired impulse control; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to maintain and establish effective relationships.

As for whether the Veteran had a total occupational and social impairment from January 11, 2011, to September 29, 2014, there is no evidence of any of the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  The Vet Center and VA treatment records and the February 2011 VA examination report do not show these symptoms.  A GAF of 50 was assigned by the February 2011 VA examiner.  Moreover, the September 2014 VA examiner assigned a GAF of 48 to 50 for impairment for the past six months.

As for being in persistent danger of hurting others, the February 2011 VA examiner noted the Veteran had a history of violent behavior described as bar fights.  The examiner did not indicate that he was currently getting in bar fights.  The January 2011 Vet Center treatment record and the February 2011 VA examination report reveal that the Veteran reported homicidal ideation towards his niece's boyfriend   The Veteran, however, denied any homicidal plans.  In particular, at the VA examination, the Veteran identified protective factors including his belief that the niece's boyfriend "isn't worth" killing and the fact that he does not have access to that boyfriend because the boyfriend is in jail.  The February 2011 VA examiner stated that the Veteran did not appear to pose any threat of danger or injury to others.  At the September 2014 VA examination, the Veteran reported a history of episodic homicidal ideation.  Thus, the weight of evidence does not show that the psychiatric disorder was manifested by persistent danger of hurting others, to include others in bars and the Veteran's niece's boyfriend.  

A January 2011 Vet Center record and a February 2011 VA treatment record reflect that there was no suicidal ideation.  Similarly, suicidal ideation was absent at the February 2011 and September 2014 VA examinations.  The February 2011 VA examiner stated that the Veteran did not appear to pose any threat of danger or injury to self.  The Veteran reported in his October 2013 VA Form 9 that he occasionally had suicidal thoughts, and at the September 2014 VA examination, the Veteran reported a history of episodic suicidal ideation.  Despite the reporting of occasional or episodic suicidal ideation, the weight of evidence does not show that the psychiatric disorder was manifested by a persistent danger of hurting himself.

As for social impairment, the February 2011 VA examination report reflects that the Veteran still interacted with old friends and family and that he lived with his father with whom he had a positive relationship.  Thus, there is no evidence of a total social impairment.

Thus, the evidence of record does not more nearly approximate the criteria for 100 percent as total social and occupational functioning is not shown.  Accordingly, the criteria for a 70 percent rating, but no higher, have been met from January 11, 2011, to September 29, 2014.  38 C.F.R. §§ 4.7, 4.130 DC 9434-9411.
With regard to the period since September 29, 2014, the VA examination report dated that same day shows no evidence of any of the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. The September 2014 VA examiner assigned a GAF of 48 to 50 for current impairment.

As for being in persistent danger of hurting himself or others, the September 2014 VA examination report reflects that the Veteran reported episodic suicidal and homicidal ideations but that he denied any such ideations at the present time.  Therefore, the weight of evidence does not show that the psychiatric disorder was manifested by persistent danger of hurting self or others.  

As to social impairment, the September 2014 VA examination report shows that the Veteran lives with his father, sister, and step-brother.  Hence, there is no evidence of a total social impairment.

In sum, the weight of evidence is against a finding that PTSD with major depressive disorder and with panic disorder without agoraphobia has been manifested by a total occupational and social impairment at any time during this appeal period.  38 C.F.R. §§ 4.7, 4.130 DC 9434-9411.

Entitlement to a total disability rating based on individual unemployability

Governing law and regulations

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation without regard to advancing age as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Substantially gainful employment suggests a living wage. The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

Age cannot be considered as a factor in evaluating a service-connected disability.  Unemployability associated with advancing age or intercurrent disability cannot be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

Analysis

The Veteran has not filed a formal claim for TDIU, but the TDIU claim is part of his increased rating claim for a psychiatric disorder, which has been pending since January 11, 2011, the date of the grant of service connection for a psychiatric disorder.  The February 2011 VA examination report reflects that he completed two semesters of community college.  The February 2011 and September 2014 VA examination reports reflect that he had several different jobs in a three-year period  following service with his last job ending in 2008.  He stated that at his last job he had difficulty interacting with customers and that he had irritability and verbal outbursts of anger.  

The February 2011 examiner noted that the Veteran was endorsing numerous symptoms that make it more likely than not a challenge for successful employment at this time.  The examiner noted that the Veteran identified feelings of depression and decreased motivation to leave his home and that he reported feelings of suspiciousness in regards to being followed when he does leave his home.  The examiner stated that the Veteran had decreased interest in interpersonal relationships that may prevent him from establishing positive relationships within the work setting.  The examiner added that the Veteran is unable to establish and maintain effective work, school, and social relationships because of his difficulty interacting with strangers.

A September 2013 VA examination report shows that the functional impairment from the lumbar strain was that the Veteran could not engage in prolonged standing or frequent bending to lift objects when he had flare-ups of back pain.  The September 2013 VA examination reports reflect no functional impairment from the residual scar from the inguinal hernia repair.

The September 2014 VA examiner noted that the Veteran had a difficulty in adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.

Taking into account his education and work experience, as well as the specific forms of impairment resulting from the service-connected disabilities, the weight of evidence shows that the Veteran's service-connected acquired psychiatric disorder and lumbar strain have rendered him unemployable from performing substantially gainful employment that is consistent with his education and occupational experience since January 11, 2011.  Accordingly, entitlement to a total rating based on individual unemployability is in order since January 11, 2011.


ORDER

An initial 70 percent disability rating, but not higher, from January 11, 2011, to September 29, 2014, is granted for PTSD with major depressive disorder and with panic disorder without agoraphobia, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating in excess of 70 percent for PTSD with major depressive disorder and with panic disorder without agoraphobia at any time during this appeal is denied.

Entitlement to a total disability rating based on individual unemployability since January 11, 2011, is granted, subject to the laws and regulations governing the payment of monetary benefits.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


